Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 11/11/19.  As directed by the amendment: claims 4-5, 7, 9, 11, 13, 15-16, 19, 26, and 28-29 have been amended, claims 6, 8, 12, 14, 17-18, 20-23, 27, and 32-49 have been cancelled.  As such, claims 1-5, 7, 9-11, 13, 15-16, 19, 24-26, and 28-31 are pending in the instant application.

Claim Objections
Claim 13 is objected to because of the following informalities:  the language “a dilating member proximal end” (line 3) is objected to as the proximal end of the dilating member has already been set forth in this claim in line 2; Examiner suggests amending to read –the dilating member proximal end--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dilating member … movable” in claim 1 and 31; “gripping member … actuatable to move” in claim 1 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the dilator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 10, 13, 16, 19, 24-25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taylor (3,759,263).
Regarding claim 1, Taylor shows a tracheotomy device (see Fig. 1-3 and abstract for example) which includes a head with proximal and distal ends (see annotated Fig. 2 below, head circled, proximal and distal ends labeled), the head including a dilating member having a first dilating member side piece and a second dilating member side piece (dilating side pieces 26 & 16, see col. 2 ln. 40-46 for example), the dilating member moveable between a closed configuration where the side pieces are adjacent one another and an open configuration where the side pieces are spaced from one another (see Fig. 1 showing the closed configuration, Fig. 2 showing open configuration, see col. 2 ln. 27-46), wherein the dilating member tapers in cross-sectional area going in a direction from the head proximal end towards the head distal end (see Fig. 2 for example which shows the taper down to a point), and a sharp tip at the head distal end for puncturing tissue (sharp tip 16a, see col. 1 ln. 62, 26b which is a blade per col. 2 ln. 5-22, also a sharp tip); and a gripping member connected to the head proximal end and actuatable to move the dilating member between the closed and open configuration (see Fig. 1-3, gripping member defined by elements 14 and 28, see col. 2 ln. 27-46).


    PNG
    media_image1.png
    460
    555
    media_image1.png
    Greyscale

Regarding claim 10, the Taylor device’s sharp tip includes a first tip side piece connected to the first dilating member side piece, and a second tip side piece connected to the second dilating member side piece, and wherein when the dilating member is in the closed configuration, the first tip side piece is adjacent the second tip side piece, and when the dilating member is in the open configuration, the first tip side piece is spaced from the second tip side piece (see Fig. 2 for example, tip 16c connected to dilating side piece 16, tip 26b connected to dilating side piece 26).
Regarding claim 13, the Taylor device’s dilating member has a proximal end and a distal end, and which is curved between the proximal and distal ends (see annotated Fig. 2 below curved dilating member as shown).


    PNG
    media_image2.png
    352
    528
    media_image2.png
    Greyscale

Regarding claim 16, the Taylor device’s dilating member has a dilating member proximal end and a dilating member distal end, and the first dilating member side piece and second dilating member side piece each extend from the dilating member proximal end to the dilating member distal end (see annotated Fig. 2 directly above).
Regarding claim 19, the Taylor device’s gripping member comprises i) a first arm having first arm proximal end portion, a first arm central portion, and a first arm distal end portion, and the first arm distal end portion is connected to the first dilating member side piece, and ii) a second arm having a second arm proximal end portion, a second arm central portion and a second arm distal end portion, and the second arm distal end portion is connected to the second dilating member side piece (see annotated Fig. 2 below, gripping member 14 having proximal, central and distal portion as labeled and gripping member 28 having proximal, central, and distal portions as labeled); and b) the first arm central portion is pivotably joined to the second arm central portion (pivot joint at 24, see col. 2 ln. 1-4).

    PNG
    media_image3.png
    345
    547
    media_image3.png
    Greyscale


Regarding claim 24, the use of the Taylor device includes a method for creating a tracheostomy (see Fig. 1-3, abstract, and col. 2 ln. 27-54), which includes a) puncturing a trachea with a sharp tip of a tracheotomy device to create a puncture (see Fig. 1 and col. 2 ln. 34-37, puncture via 16a and 26b, tracheostomy device shown in Fig. 2); b) advancing a dilating member of the tracheotomy device into the puncture to dilate the puncture (see col. 2 ln. 37-46, dilating member 16 & 26); and c) actuating the dilating member to spread the puncture to an open state (see col. 2 ln. 40-46, actuating via gripping member 14 and 28).
Regarding claim 25, the Taylor method’s dilating member comprises a dilating member distal end, and the method further comprises, prior to step a), positioning the sharp tip at the dilating member distal end (see annotated Fig. 2 above with regards to claim 13, tip 16c part of the dilating member at the distal end and thus is located there before puncturing the trachea).
Regarding claim 29, the Taylor method’s step c) spreading apart a first side piece of the dilating member from a second side piece of the dilating member, to force apart tissue around the puncture .

Claim(s) 1-3, 13, 15-16, 24-29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bair (5,988,168).
Regarding claim 1, Bair shows a tracheotomy device (see Fig. 1-4 and abstract for example tracheotomy device defined by elements 10 and 42) which includes a head with proximal and distal ends (see annotated Fig. 1 below, head 20, proximal and distal ends labeled), the head including a dilating member having a first dilating member side piece and a second dilating member side piece (dilating side pieces 18a and 18b, see col. 5 ln. 29-31 for example), the dilating member moveable between a closed configuration where the side pieces are adjacent one another and an open configuration where the side pieces are spaced from one another (see Fig. 1 showing the closed configuration, Fig. 3 showing open configuration, see col. 5 ln. 29-31), wherein the dilating member tapers in cross-sectional area going in a direction from the head proximal end towards the head distal end (see Fig. 1-2 for example which shows the taper down to a point), and a sharp tip at the head distal end for puncturing tissue (sharp tip of 46 Fig. 4, see col. 4 ln. 54 and col. 5 ln. 21-23); and a gripping member connected to the head proximal end and actuatable to move the dilating member between the closed and open configuration (see Fig. 1-4, gripping member defined by elements 12a and 12b, see col. 4 ln. 2-13).


    PNG
    media_image4.png
    854
    799
    media_image4.png
    Greyscale

Regarding claim 2 the Bair device’s sharp tipis removable from the dilating member (see Fig. 4-5 for example).
Regarding claim 3, the Bair device’s sharp tip is retractable from the head distal end towards the head proximal end (see Fig. 4-5 and 6A-6B; 42 and thus tip of 46 is separate from dilating member 18a 
Regarding claim 13, the Bair device’s dilating member has a proximal end and a distal end, and which is curved between the proximal and distal ends (see annotated Fig. 1 above curved dilating member 18a and 18b as shown).
Regarding claim 15, the Bair device’s dilating member is lockable in the closed configuration and/or the open configuration (see col. 4 ln. 15-23).
Regarding claim 16, the Bair device’s dilating member has a dilating member proximal end and a dilating member distal end, and the first dilating member side piece and second dilating member side piece each extend from the dilating member proximal end to the dilating member distal end (see annotated Fig. 1 above).
Regarding claim 24, the use of the Bair device includes a method for creating a tracheostomy (see Fig. 6A-6B, abstract, and col. 5 ln. 13-38), which includes a) puncturing a trachea with a sharp tip of a tracheotomy device to create a puncture (see Fig. 6A and col. 5 ln. 21-23, puncture via 46, tracheostomy device shown in Fig. 1-4 defined by elements 10 and 42); b) advancing a dilating member of the tracheotomy device into the puncture to dilate the puncture (see col. 5 ln. 25-31, dilating member 18a & 18b); and c) actuating the dilating member to spread the puncture to an open state (see col. 4 ln. 2-13 actuating via gripping member 12a & 12b).
Regarding claim 25, the Bair method’s dilating member comprises a dilating member distal end, and the method further comprises, prior to step a), positioning the sharp tip at the dilating member distal end (see Fig. 5 and 6A, sharp tip 46 located at dilating member distal end as shown).
Regarding claim 26, the Bair method includes after step a), detecting passage of the sharp tip through the trachea, and then guarding the sharp tip (see Fig. 6A-C and col. 5 ln. 13-37, after the proper 
Regarding claim 28, the Bair method further includes retracting the sharp tip from the trachea while maintaining the dilating member in the trachea (see Fig. 6A-6B; 42 and thus tip of 46 is separate from dilating member 18a and 18b and thus is retracted, Fig. 6C showing the dilating member maintained in position).
Regarding claim 29, the Bair method’s step c) spreading apart a first side piece of the dilating member from a second side piece of the dilating member, to force apart tissue around the puncture (see Fig. 6D and col. 5 ln. 29-31, side pieces 18a and 18b of dilating member force apart tissue around the puncture).
Regarding claim 31, Bair shows a kit of parts for a tracheotomy device (see Fig. 1-5 parts 10 and 42 making up the kit), the kit of parts including: a) a head with a head proximal end and a head distal end (head 20 proximal and distal ends see annotated Fig. 1 above), the head having a dilating member, and the dilating member having a first dilating member side piece and a second dilating member side piece (dilating member defined by side pieces 18a and 18b, see col. 5 ln. 29-31), the dilating member moveable between a closed configuration in which the first dilating member side piece and the second dilating member side piece are adjacent, and an open configuration in which the first dilating member side piece is spaced from the second dilating member side piece (see Fig. 1 showing closed configuration and Fig. 3 showing open configuration), wherein the dilating member tapers in cross-sectional area going in a direction from the head proximal end towards the head distal end (see Fig. 1-2 for example which shows the taper down to a point); b) an elongate puncturing member having a puncturing member distal end and a puncturing member proximal end (see Fig. 4-5, elongate puncturing member 42, proximal end the end at 44, distal end at 46), wherein the puncturing member distal end has a sharp tip (sharp tip of 46, see Fig. 4, see col. 4 ln. 54 and col. 5 ln. 21-23), and the puncturing member is .

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ciaglia (5,217,007).
Regarding claim 1, Ciaglia shows a tracheotomy device (see Fig. 1-10 and abstract for example) which includes a head with proximal and distal ends (see Fig. 1 and 4, head portion defined by dilating member side pieces 18 and 19, distal end closer to 29 in Fig. 2 and proximal end closer to 37 in Fig. 2), the head including a dilating member having a first dilating member side piece and a second dilating member side piece (dilating side pieces 18 and 19, see Fig. 4 and 8-9; col. 3 ln. 29-32 for example), the dilating member moveable between a closed configuration where the side pieces are adjacent one another and an open configuration where the side pieces are spaced from one another (see Fig. 4 showing the closed configuration and the open configuration in phantom), wherein the dilating member tapers in cross-sectional area going in a direction from the head proximal end towards the head distal end (see Fig. 1-2 for example), and a sharp tip at the head distal end for puncturing tissue (sharp tip 29, Fig. 5 which shows the sharp tip 29 puncturing the tissue into the trachea); and a gripping member connected to the head proximal end and actuatable to move the dilating member between the closed and open configuration (see Fig. 1, gripping member defined by elements 16 and 17, see Fig. 8-9 and col. 5 ln. 63 through col. 6 ln. 3).
Regarding claim 4, the Ciaglia device is such that a) the dilating member comprises a dilating member passage extending therethrough from a proximal opening in the dilating member to a distal opening in the dilating member (see Fig. 1 and 4 the shape of dilating side members defining a dilating .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bair in view of Rumsey (8,356,598).
Note: this is an alternative rejection in the event that the Bair reference is interpreted such that the sharp tip is not retractable.
Regarding claims 3 and 28, in the event that the sharp tip of Bair (Bair. Fig. 4-5, sharp tip of 46) is interpreted such that it is not retractable Rumsey discloses a similar device which includes a retractable sharp tip (see Rumsey Fig. 2, sharp tip of 65, see abstract, col. 5 ln. 39-46).  Thus it would have been .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bair in view of Griggs (5,279,285).
Regarding claim 30, the Bair method includes advancing the dilating member into the incision (see Bair col. 5 ln. 13-37), but is silent as to doing so along a curved path; however, Griggs discloses a similar method for creating a tracheostomy which includes advancing a dilating member along a curved path (see Griggs Fig. 5-6, dilating member 48 advanced along a curved path to match the anatomical features of the patient).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bair method to introduce the dilating member along a curved path, as taught by Griggs, in order to provide a better shaped tracheostoma to match the anatomical features of the patient.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Salvatore (2,840,082).
Regarding claim 11, Taylor is silent as to the head including a head passage extending therethrough from a proximal opening in the dilator to a distal opening at the sharp tip; however, Salvatore teaches a similar device which includes a head passage extending through a dilator member as claimed (see Fig. 3-4 which shows blade member 19 in the retracted and extended position through passage in 5a shown in phantom lines).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Taylor device to include a .

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaglia in view of Donaldson (2014/0046303).
Regarding claim 5, the Ciaglia device is silent as to the puncture member including an elongate outer cannula having a cannula proximal end and a cannula distal end, wherein the cannula distal end provides the sharp tip, and (ii) an elongate inner stylet within the cannula; and b) the stylet has a blunt stylet distal end and an opposed stylet proximal end, and the stylet is moveable between an extended position wherein the stylet distal end is proud of the sharp tip, and a retracted position wherein the stylet distal end is shy of the sharp tip; however, Donaldson teaches a similar Veress needle type puncture element which includes these features (see Donaldson Fig. 6, elongate outer cannula 20 with proximal end at 30 and opposite distal end having sharp tip 22, stylet 50 with blunt distal end 52 and opposite proximal end, see Fig. 7-10 showing the operation of such a needle).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ciaglia device’s puncturing member to be of the Veress type, as taught by Donaldson, in order to provide protection against accidental puncturing (see Donaldson Fig. 7-10).
Regarding claim 7, the modified Ciaglia device’s stylet is biased towards the extended position and is moveable from the extended position to the retracted position upon application of force on the stylet distal end in a proximal direction (see Donaldson Fig. 7-10, para. 0092-0094).
Regarding claim 9, the modified Ciaglia device’s style has a stylet passage extending longitudinally therethrough and having an opening at the stylet distal end (see Donaldson Fig. 7-10 which shows longitudinal passage in the stylet 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hagelin (3,893,454), Schachner et al. (4,889,112), Pollard (4,608,982), Higer et al. (4,877,021), and Weiss (4,643,188) are all directed towards similar devices for creating a tracheostomy in a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.